ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 92

CHARLES JOHN NABIT                                                                            *     September Term, 2020


                                                                                   ORDER

                      Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Charles John Nabit, to disbar the Respondent from the

practice of law, it is this 12th day of May, 2021


                      ORDERED, by the Court of Appeals of Maryland, that the Respondent, Charles John

Nabit, be, and hereby is, disbarred from the practice of law in the State of Maryland for

violation of Rules 8.4(a), (b), (c) and (d) of the Maryland Attorneys’ Rules of Professional

Conduct; and it is further


                      ORDERED, that the Clerk of this Court shall remove the name of Charles John Nabit

from the register of attorneys in this Court, and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.


                                                                                       /s/ Robert N. McDonald
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                             Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-05-12 10:52-04:00




Suzanne C. Johnson, Clerk